Filed 6/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 130







Caleb Wesley Junas, 		Appellant



v.



Director, North Dakota 

Department of Transportation, 		Appellee







No. 20160440







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Danny L. Herbel, Bismarck, ND, for appellant.



Michael T. Pitcher, Office of the Attorney General, Bismarck, ND, for appellee.

Junas v. North Dakota Department of Transportation

No. 20160440



Per Curiam.

[¶1]	
Caleb Junas appealed from a judgment affirming a Department of Transportation decision suspending his driving privileges for 91 days after he submitted to a warrantless blood test incident to arrest and the result of that test established an alcohol concentration above the legal limit.  Junas argues he was illegally searched and seized before he submitted to a preliminary breath test and he thereafter did not voluntarily consent to a warrantless blood test incident to his arrest. 

[¶2]	We affirm under N.D.R.App.P. 35.1(a)(5) and (7), 
Beylund v. Levi
, 2017 ND 30, 889 N.W.2d 907 (holding exclusionary rule and North Dakota law do not require exclusion of results of warrantless blood test in civil administrative license suspension proceeding), and 
Barrios-Flores v. Levi
, 2017 ND 117 (holding law enforcement officer may request onsite screening test of driver’s breath based on reasonable suspicion driver was driving while impaired). 

[¶3]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner